Citation Nr: 0906726	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1958 through July 
1980.  He died in September 2001.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran died in September 2001 of "cancer 
progression," which is shown in the medical records as 
squamous cell carcinoma of the oropharynx.

2.  The Veteran served in the Republic of Vietnam several 
times during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

3.  The competent medical evidence shows that the veteran's 
fatal squamous cell carcinoma of the oropharynx was caused by 
his presumed exposure to Agent Orange in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) (2008);



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking to establish service connection for 
the cause of the Veteran's death.  The Veteran died in 
September 2001 and the Appellant is his surviving spouse.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2008); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2008).  In this matter, the Veteran did not have a service-
connected disability at the time of his death.

The death certificate lists the cause of the veteran's death 
as cancer progression. The medical records reflect that the 
principal cause of the veteran's death was squamous cell 
carcinoma of the oropharynx. The issue in this case is thus 
whether this disease was incurred in or aggravated by 
service.

Certain diseases are presumed to have been incurred or 
aggravated by a veteran's active duty when he served in 
Vietnam and the disease is one of those listed in the 
relevant statute and regulations. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307 and 3.309 (2008). Squamous cell 
carcinoma of the oropharynx is not one of the listed 
diseases, although one of the diseases listed is "respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea)." 
See 38 C.F.R. § 3.309(e) (2008). Even if a veteran is not 
entitled to a regulatory presumption of service connection, 
his claim must still be reviewed to determine if service 
connection can otherwise be established. Cf. Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude veteran from establishing service connection 
with proof of actual direct causation).

38 C.F.R. § 3.307(a)(6)(iii) (2008) provides: "A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent (e.g., 
Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  In this case, the RO obtained 
verification of the Veteran's service in Vietnam.  The 
Veteran had Vietnam service dates as follows:

*	July 23, 1967, - July 30, 1967;
*	August 12, 1967 (one day);
*	October 25, 1972, - October 27, 1972; 
*	November 22, 1972, - December 8, 1972;
*	December 18, 1972, - December 30, 1972;
*	January 1, 1973, - January 4, 1973; 
*	January 13, 1973, - February 1, 1973;
*	February 8, 1973, - February 16, 1973; and
*	February 27, 1973 (one day).

See April 2002 PIES response.  

The Veteran, therefore, served in the Republic of Vietnam 
several times during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and therefore shall be presumed to 
have been exposed during such service to an herbicide agent 
(e.g., Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
The question becomes, whether the Veteran's squamous cell 
carcinoma of the oropharynx was caused by his exposure to an 
herbicide agent during his Vietnam Era tour.

A review of the medical evidence reveals that the attending 
physicians at the Naval Medical Center in Portsmouth, 
Virginia, where the veteran was treated until his death, 
prepared a memorandum in June 2002. First, they identified 
squamous cell carcinoma as the cause of the veteran's death. 
Second, they opined that, if there is an association between 
herbicide exposure and cancer of the lung bronchus, larynx, 
and trachea, then such an association exists between 
herbicide exposure and cancer in the oropharynx "because 1) 
it is the same type of cancer, and 2) the agent must traverse 
the oropharynx to get to the larynx/trachea/bronchus/lung."

To the extent that this letter argues that cancer of the 
oropharynx is a disease that should be presumed to have been 
incurred in or aggravated by service, either because it 
should be added to the list of presumptive diseases, or it 
should be considered to fall within the respiratory disorders 
already on the list, the Board must reject this argument. The 
diseases listed at 38 C.F.R. § 3.309(e) (2008) are based on 
findings provided from scientific data furnished by the 
National Academy of Sciences (NAS). The NAS conducts studies 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
support of military operations in Vietnam during the Vietnam 
era and each disease suspected to be associated with such 
exposure. Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings. Based on input 
from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 (West 2002) and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides. 
The Board notes that, except for the certain named 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), the Secretary of VA has found that a positive 
association does not exist between respiratory disorders and 
herbicide exposure. 67 Fed. Reg. 42,600, 42,606 (June 24, 
2002). Furthermore, the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442, 
41,443 (1996).

However, to the extent that the June 2002 letter indicates 
that the attending physicians believe that this veteran's 
cancer of the oropharynx was caused by his presumed exposure 
to Agent Orange, that conclusion would support granting the 
appellant's claim for service connection for the cause of the 
veteran's death. However, the June 2002 statement alone did 
not provide sufficient medical evidence on which to decide 
the claim, because the attending physicians did not indicate 
the underlying reasons and bases for their conclusion that 
the veteran's cancer of the oropharynx was caused by his 
presumed exposure to Agent Orange. Moreover, a prior 
(December 2000) consultation report by one of the attending 
physicians noted that the veteran was a cigar smoker who 
smoked four cigars per day for 15 years. Given that 
"cigarette smoking is a major, often overwhelming, 
confounding factor that dominates as a risk for respiratory 
disorders" generally, see 67 Fed. Reg. at 42,606, an 
additional medical opinion as to the likelihood of either 
exposure to Agent Orange or the veteran's smoking as the 
cause of his cancer of the oropharynx was sought in a July 
2004 Board remand.

In August 2004, the doctors from the Naval Medical Center in 
Portsmouth, Virginia, submitted an additional statement that 
was essentially identical to the June 2002 report, but for 
the additional statement that the Veteran's "limited tobacco 
exposure likely also plays a role" in his cause of death, 
but that "there is no way to distinguish which factor is 
'more' responsible."  

In February 2005, a Chief of Oncology at the VA Medical 
Center in Hampton, Virginia, submitted an opinion into the 
record.  This doctor, based upon his research on the 
association of exposure to Agent Orange and cancers, noted 
that there is "inadequate evidence to determine association 
of exposure of Agent Orange and nasopharyngeal cancer" and 
that he had seen no specific mention of an association 
between base of tongue cancer and Agent Orange.

Because the doctors of the Naval Medical Center in 
Portsmouth, Virginia, and the Chief of Oncology at the VAMC 
in Hampton, Virginia, seemed to have competing opinions, the 
Board requested an opinion from a specialist in August 2006.  

In September 2006, the Environmental Physician for Agent 
Orange at the VAMC in Wilkes-Barre, Pennsylvania, submitted 
an opinion based upon a review of the claims folder.  The 
specialist specifically concurred with the findings of the 
doctors of the Naval Medical Center in Portsmouth, Virginia.  
Clarification was provided as follows:  "Squamous Cell 
Carcinoma is the type of cancer that occurs in the Upper 
Aero-Digestive Tract, including the Oropharnyx.  There is a 
known association between herbicide exposure and cancers of 
the lung, bronchus, larynx, and trachea which are all part of 
the Upper Aero-Digestive Tract.  Thus, since the Oropharynx 
is also part of the Upper Aero-Digestive Tract above the 
larynx, the location of the Squamous Cell Carcinoma at the 
base of the tongue in the Oropharynx would provide evidence 
that it is at least as likely as not that the Veteran's 
Squamous Cell Carcinoma is related to herbicide exposure in 
the form of Agent Orange exposure."

Thus, when the claims folder is thoroughly reviewed, as has 
been done by the Board, the preponderance of competent 
medical evidence concludes that the veteran's fatal tongue 
cancer was caused by his presumed exposure to Agent Orange 
during active service in the Vietnam Era.  Service connection 
for the cause of the Veteran's death is, therefore, 
warranted.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


